Shepley, C. J.
— Charles Libby, on January 27, 1852, procured a policy of insurance on his own life, payable to his wife, who became legally entitled to the benefit of it by the provisions of the statute approved on Aug. 2, 1847, c. 27. Upon her decease, on April 18, 1852, her son and only child, Oscar Libby, be&ame entitled to it by inheritance; and upon his decease on June 11, 1852, his father, Charles Libby, being his heir at law, became entitled to the benefit of it; and by .the common law, the amount payable _ up on his decease, would have constituted a part of his personal estate, in which his creditors might have had an interest.
It is provided by statute approved on March 21, 1844, c. 114, “ whenever upon the death of any person, who shall leave a widow and issue, or either, upon' whose decease any sum or sums of money shall become due on account of any insurance on his life, obtained and effected by said deceased person, such sum of money, which is over and above the amount of premium paid by said deceased for such insurance, together with interest on said premium,” “ shall not make any part of the estate of the decetsed,” “but the same shall be distributed, if the deceased died intestate, without diminution, as provided in the sections following.”
By the third section it is provided, that the issue shall be entitled to the whole, except the premium and interest thereon, if there be no widow.
*361To bring a case within the provisions of the statute, it must be shown, that the policy was effected by the deceased person upon his own .life for an amount payable upon his decease, and that he at the time of his decease was entitled to the benefit of that insurance, and that he died leaving a widow or issue-.
No provision is found in the statute requiring, that the amount insured should by the poliey be made payable to the person whose life is insured. It is sufficient, that he was at the time of his decease legally entitled to the beneficial interest secured by the poliey, and that there has been a compliance with the ether requirements of the statute.
Deducting the premium, with interest upon it, to the time of the decease of Charles Libby, the plaintiff will be entitled to the remainder. . Defendant defaulted.
Tenney, Wells, Howard and Hathaway, J. J., concurred.